Case 0:20-cv-62489-BB Document 6 Entered on FLSD Docket 12/07/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-cv-62489-BLOOMValle

 MARIA RODRIGUEZ,
 on behalf of Efrain Rodriguez, deceased,

         Plaintiff,

 v.

 COMMISSIONER OF SOCIAL SECURITY
 ADMINISTRATION,
 Andrew Saul,

       Defendant.
 ______________________________________/

      ORDER GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

         THIS CAUSE is before the Court upon Plaintiff Maria Rodriguez’s (“Plaintiff”) Motion

 for Leave to Proceed in this action in forma pauperis, ECF No. [5] (the “IFP Motion”), filed on

 December 3, 2020. The Court has carefully considered the IFP Motion, the record in this case, and

 is otherwise fully advised. For the reasons that follow, Plaintiff’s IFP Motion is granted.

         Section 1915 requires a determination as to whether “the statements in the [applicant’s]

 affidavit satisfy the requirement of poverty.” Watson v. Ault, 525 F.2d 886, 891 (5th Cir. 1976);

 see 28 U.S.C. § 1915(a)(1). An applicant’s “affidavit will be held sufficient if it represents that the

 litigant, because of his poverty, is unable to pay for the court fees and costs, and to support and

 provide necessities for himself and his dependents.” Martinez v. Kristi Kleaners, Inc., 364 F.3d

 1305, 1307 (11th Cir. 2004); see also Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339

 (1948) (IFP status need not be granted where one can pay or give security for the costs “and still

 be able to provide himself and dependents with the necessities of life.”). The Department of Health

 and Human Services (HHS) poverty guidelines are central to an assessment of an applicant’s
Case 0:20-cv-62489-BB Document 6 Entered on FLSD Docket 12/07/2020 Page 2 of 3

                                                              Case No. 20-cv-62489-BLOOMValle


 poverty. See Taylor v. Supreme Court of New Jersey, 261 F. App’x 399, 401 (3d Cir. 2008) (using

 HHS Guidelines as basis for section 1915 determination); Lewis v. Ctr. Mkt., 378 F. App’x 780,

 784 (10th Cir. 2010) (affirming use of HHS guidelines). The section 1915 analysis requires

 “comparing the applicant’s assets and liabilities in order to determine whether he has satisfied the

 poverty requirement.” Thomas v. Chattahoochee Judicial Circuit, 574 F. App’x 916, 917 (11th

 Cir. 2014). Permission to proceed in forma pauperis is committed to the sound discretion of the

 court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas, 574 F. App’x at 916

 (“A district court has wide discretion in ruling on an application for leave to proceed IFP.”).

        Plaintiff’s IFP Motion represents that she receives $1,400.00 monthly from her job at Fresh

 Market, but that she has no other income, or money in any checking or savings account, and no

 items of any value. ECF No. [5] at 2. In addition, Plaintiff states that she pays $1,300.00 per month

 for her mortgage, and that her sons pay for her utilities and other monthly expenses, including

 $230.00 in electricity, $150.00 for water, and $40.00 for health insurance. Id. Thus, even though

 Plaintiff’s income exceeds the poverty guideline, her expenses nevertheless exceed the amount of

 income she reports. See 85 Fed. Reg. 3060 (Jan. 17, 2020) (setting $12,760.00 as the relevant

 poverty guideline). Furthermore, the IFP Motion reflects no guaranteed monthly income going

 forward.

        For these reasons, the Court finds that Plaintiff is unable to pay the required filing fee as

 required for indigent status under section 1915. Therefore, it is ORDERED AND ADJUDGED

 that Plaintiff’s IFP Motion, ECF No. [5] is GRANTED. The Clerk of Court shall issue the

 summonses attached to the Complaint for service by the United States Marshal Service.




                                                  2
Case 0:20-cv-62489-BB Document 6 Entered on FLSD Docket 12/07/2020 Page 3 of 3

                                                   Case No. 20-cv-62489-BLOOMValle


        DONE AND ORDERED in Chambers at Miami, Florida, on December 4, 2020.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                         3
